Judgment, Supreme Court, New York County (Rena K. Uviller, J., at hearing; Daniel P. FitzGerald, J., at plea and sentence), rendered April 1, 2004, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3½ to 7 years, unanimously affirmed.
*202The court properly denied defendant’s suppression motion. The People met their initial burden of coming forward, and defendant did not meet his ultimate burden of proving the illegality of the search and seizure (see People v Berrios, 28 NY2d 361, 367 [1971]). The evidence supports the conclusion that the trained and experienced narcotics officer observed conduct that he reasonably believed to be a drug transaction (see People v Jones, 90 NY2d 835 [1997]). Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.